DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140,694 in view of Kung et al., US 2019/0289638. 
Independent claims 1, 11 and 20 of the US Patent disclose the same subject matter of independent claims 1, 11 and 20 of the instant application except for receiving a first uplink (UL) grant not addressed to a Temporary Cell Radio Network Temporary Identifier (C-RNTI) of the UE, and receiving a second UL grant addressed to the Temporary C-RNTI of the UE. 
However, as Kung discloses receiving a first uplink (UL) grant not addressed to a Temporary Cell Radio Network Temporary Identifier (C-RNTI) of the UE ([0156] the received grant was not addressed to a Temporary C-RNTI on PDCCH), and receiving a second UL grant addressed to the Temporary C-RNTI of the UE ([0258] the gNB would send an uplink grant addressed to a Temporary C-RNTI). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent  invention with Kung invention to include the claimed limitation(s) so as to allow the network to send an uplink grant addressed to a Temporary C-RNTI in order for a message retransmission to the network.   
Dependent claims 2-10 and 12-19 are rejected over the corresponding dependent claims 2-10 and 12-19 of the US Patent for containing the same subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-11, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al., US 2019/0289638 in view of Hosseine et al., US 2020/0267700 and further in view of Babaei et al., US 2018/0324635. 
Claim 1, Kung discloses a method of a User Equipment (UE) configured with logical channel based prioritization, the method comprising: 
receiving a first uplink (UL) grant not addressed to a Temporary Cell Radio Network Temporary Identifier (C-RNTI) of the UE, ([0156] if the received grant was not addressed to a Temporary C-RNTI on PDCCH)
receiving a second UL grant addressed to the Temporary C-RNTI of the UE ([0258] the gNB would send an uplink grant addressed to a Temporary C-RNTI), 
but is silent on, 
wherein the first UL grant and a first scheduling request overlap in time domain; 
determining prioritization between the first UL grant and the first scheduling request based on a first logical channel associated with triggering the first scheduling request; 
wherein the second UL grant and a second scheduling request overlap in time domain; and 
prioritizing the second UL grant over the second scheduling request  if the second UL grant is addressed to the Temporary C-RNTI of the UE.  
However, as Hosseine discloses wherein the first UL grant and a first scheduling request overlap in time domain ([0135] a configure grant associated with a PUSCH, a low priority scheduling request (SR) associated with a PUCCH. UE 115-a may suspend its processing of the information associated with the lower priority channel if the transmission resources (e.g., time and frequency) of the lower priority channel overlap with the transmission resources of the higher priority channel);
determining prioritization between the first UL grant and the first scheduling request ([0135] a configure grant associated with a PUSCH, a low priority scheduling request (SR) associated with a PUCCH. UE 115-a may suspend its processing of the information associated with the lower priority channel if the transmission resources (e.g., time and frequency) of the lower priority channel overlap with the transmission resources of the higher priority channel), 
wherein the second UL grant and a second scheduling request overlap in time domain ([0135] a configure grant associated with a PUSCH, a low priority scheduling request (SR) associated with a PUCCH. UE 115-a may suspend its processing of the information associated with the lower priority channel if the transmission resources (e.g., time and frequency) of the lower priority channel overlap with the transmission resources of the higher priority channel); and 
prioritizing the second UL grant over the second scheduling request ([0135] UE 115-a may suspend its processing of the information associated with the lower priority channel if the transmission resources (e.g., time and frequency) of the lower priority channel overlap with the transmission resources of the higher priority channel) if the second UL grant is addressed to the Temporary C-RNTI of the UE ([0144] the PHY layer signaling may include a field associated with the DCI, DCI size/format, control resource set (CORESET), search space set, radio network temporary identifier (RNTI), or combinations thereof that indicates the priority of the channel).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung invention with Hosseine invention to include the claimed limitation(s) so as to allow the system to determine different priorities on different channels in order for the UE to process a higher priority channel over another one.   
But Kung and Hossiene invention does not explicitly disclose,
based on a first logical channel associated with triggering the first scheduling request.
However, as Babaei discloses based on a first logical channel associated with triggering the first scheduling request ([0219] trigger a first SR in response to data becoming available for the at least one first logical channel).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung and Hosseine invention with Babaei invention to include the claimed limitation(s) so as to allow an UE to determine data become available for the at least one logical channel in order to trigger a scheduling request for an uplink grant to send data to the network.   
Claim 4, Kung as modified discloses the method of claim 1, comprising: performing, based on the prioritizing the second UL grant over the second scheduling request, an UL transmission via an UL resource associated with the second UL grant (Hosseine [0137] the minimum procedure timing may include a minimum preparation timing if the transmissions are uplink).   Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung, Hosseine and Babaei invention to include the claimed limitation(s) so as to allow an UE to determine priority of the uplink grant channel and to transmit uplink data accordingly.   
Claim 5, Kung as modified discloses the method of claim 1, comprising: 
not transmitting the second scheduling request based on the prioritizing the second UL grant over the second scheduling request (Hosseine [0135] a configure grant associated with a PUSCH, a low priority scheduling request (SR) associated with a PUCCH. UE 115-a may suspend its processing of the information associated with the lower priority channel if the transmission resources (e.g., time and frequency) of the lower priority channel overlap with the transmission resources of the higher priority channel).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung, Hosseine and Babaei invention to include the claimed limitation(s) so as to allow an UE to determine priority of the uplink grant channel and to transmit uplink data accordingly.   

Claim 8, Kung as modified discloses the method of claim 1, wherein at least one of: 
a first UL resource associated with the first UL grant overlaps with a first scheduling request transmission occasion associated with the first scheduling request (Hosseine [0135] a configure grant associated with a PUSCH, a low priority scheduling request (SR) associated with a PUCCH. UE 115-a may suspend its processing of the information associated with the lower priority channel if the transmission resources (e.g., time and frequency) of the lower priority channel overlap with the transmission resources of the higher priority channel); or 
a second UL resource associated with the second UL grant overlaps with a second scheduling request transmission occasion associated with the second scheduling request (Hosseine [0135] a configure grant associated with a PUSCH, a low priority scheduling request (SR) associated with a PUCCH. UE 115-a may suspend its processing of the information associated with the lower priority channel if the transmission resources (e.g., time and frequency) of the lower priority channel overlap with the transmission resources of the higher priority channel).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung, Hosseine and Babaei invention to include the claimed limitation(s) so as to allow the system to determine different priorities on different channels in order for the UE to process a higher priority channel over another one.   
Claim 9, Kung as modified discloses the method of claim 1, wherein: the second UL grant is for performing a retransmission (Kung [0258] the gNB would send an uplink grant addressed to a Temporary C-RNTI on the PDCCH for a Msg3 retransmission).  
Claim 10, Kung as modified discloses the method of claim 1, wherein at least one of: 
the first UL grant is addressed to a Configured Scheduling Radio Network Temporary Identifier (CS-RNTI) and is associated with a New Data Indicator (NDI) equal to 1 (Kung [0253] uplink grant for this PDCCH occasion has been received on the PDCCH for the MAC entity's CS-RNTI and if the New Data Indicator (NDI) in the received HARQ information is 1); 
the first UL grant is addressed to a C-RNTI; or 
the first UL grant is a configured UL grant.  
Claim 11, see claim 1 for the rejection, Kung discloses (fig 2, [0036] a receiver system 250 (also known as access terminal (AT) or user equipment (UE)) the User Equipment (UE) configured with logical channel based prioritization, the UE comprising: 
a control circuit (fig 2, [0036] a receiver system 250); 
a processor installed in the control circuit (fig 2, [0036] a receiver system 250, processor); and 
a memory installed in the control circuit (fig 2, [0036] a receiver system 250, memory) and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory ([0556] software module (e.g., including executable instructions and related data) and other data may reside in a data memory) to perform operations, the operations comprising: 
receiving a first uplink (UL) grant not addressed to a Temporary Cell Radio Network Temporary Identifier (C-RNTI) of the UE, 
wherein the first UL grant and a first scheduling request overlap in time domain; 
determining prioritization between the first UL grant and the first scheduling request based on a first logical channel associated with triggering the first scheduling request; 
receiving a second UL grant addressed to the Temporary C- RNTI of the UE, 
wherein the second UL grant and a second scheduling request overlap in time domain; and 
prioritizing the second UL grant over the second scheduling request if 
Claim 14, see claim 4 for the rejection, Kung as modified discloses the UE of claim 11, the operations comprising: performing, based on the prioritizing the second UL grant over the second scheduling request, an UL transmission via an UL resource associated with the second UL grant.  
Claim 15, see claim 5 for the rejection, Kung as modified discloses the UE of claim 11, the operations comprising: 
not transmitting the second scheduling request based on the prioritizing the second UL grant over the second scheduling request.  
Claim 18, see claim 9 for the rejection, Kung as modified discloses the UE of claim 11, wherein: the second UL grant is for performing a retransmission.  
Claim 19, Kung as modified discloses the UE of claim 11, wherein at least one of: 17/464,835 Page 6 
the first UL grant is addressed to a Configured Scheduling Radio Network Temporary Identifier (CS-RNTI) and is associated with a New Data Indicator (NDI) equal to 1 (Kung [0253] uplink grant for this PDCCH occasion has been received on the PDCCH for the MAC entity's CS-RNTI and if the New Data Indicator (NDI) in the received HARQ information is 1); 
the first UL grant is addressed to a C-RNTI; or the 
first UL grant is a configured UL grant.  
Claim 20, see claim 1 for the rejection, Kung discloses (fig 2, memory) a non-transitory computer-readable medium comprising processor-executable instructions that ([0556] software module (e.g., including executable instructions and related data) and other data may reside in a data memory), when executed by a User Equipment (UE) configured with logical channel based prioritization, cause performance of operations, the operations comprising: 
receiving a first uplink (UL) grant not addressed to a Temporary Cell Radio Network Temporary Identifier (C-RNTI) of the UE,
 wherein the first UL grant and a first scheduling request overlap in time domain; 
determining prioritization between the first UL grant and the first scheduling request based on a first logical channel associated with triggering the first scheduling request; 
receiving a second UL grant addressed to the Temporary C-RNTI of the UE, 
wherein the second UL grant and a second scheduling request overlap in time domain; and 
prioritizing the second UL grant over the second scheduling request if the second UL grant is addressed to the Temporary C-RNTI of the UE.
Claim(s) 2, 6-7, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al., US 2019/0289638, Hosseine et al., US 2020/0267700 and Babaei et al., US 2018/0324635 in view of Tsai et al., US 2021/0029724 (Prov. Appl. Filed on July 26, 2019). 
Claim 2, Kung as modified discloses the method of claim 1, wherein: 
but Kung, Hosseine and Babaei invention is silent on,  
the prioritizing the second UL grant over the second scheduling request comprises considering the second UL grant to be a prioritized grant.  
However, as Tsai discloses the prioritizing the second UL grant over the second scheduling request comprises considering the second UL grant to be a prioritized grant ([0094] the UL-SCH resource scheduled by the RAR may be prioritized over the UL resource for a BFR-SR transmission).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung, Hosseine and Babaei invention with Tsai invention to include the claimed limitation(s) so as to allow an UE to prioritize the uplink grant over a scheduling request in order to transmit uplink data.    
Claim 6, Kung as modified discloses the method of claim 1, comprising: 
but Kung, Hosseine and Babaei invention is silent on,  
triggering the second scheduling request responsive to a triggered beam failure recovery (BFR) or a triggered consistent listen-before-talk (LBT) failure.  
However, as Tsai discloses triggering the second scheduling request responsive to a triggered beam failure recovery (BFR) ([0050] when a beam failure event is detected on an SCell(s), the UE 182 may trigger a BFR procedure for the SCell(s) and/or trigger a SR procedure for BFR.) or a triggered consistent listen-before-talk (LBT) failure.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung, Hosseine and Babaei invention with Tsai invention to include the claimed limitation(s) so as to trigger a request used to inform a beam failure event in order to request an UL resource to transmit more information of beam failure to the network. 
Claim 7, Kung as modified discloses the method of claim 1, wherein: 
but Kung, Hosseine and Babaei invention is silent on,  
the prioritizing the second UL grant over the second scheduling request is not based on a logical channel associated with triggering the second scheduling request.  
However, as Tsai discloses the prioritizing the second UL grant over the second scheduling request is not based on a logical channel associated with triggering the second scheduling request ([0094] the UL-SCH resource scheduled by the RAR may be prioritized over the UL resource for a BFR-SR transmission).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung, Hosseine and Babaei invention with Tsai invention to include the claimed limitation(s) so as to trigger a request used to inform a beam failure event in order to request an UL resource to transmit more information of beam failure to the network. 
Claim 12, see claim 2 for the rejection, Kung as modified discloses the UE of claim 11, wherein: 17/464,835 Page 5 
the prioritizing the second UL grant over the second scheduling request comprises considering the second UL grant to be a prioritized grant.  
Claim 16, see claim 6 for the rejection, Kung as modified discloses the UE of claim 11, the operations comprising: triggering the second scheduling request responsive to a triggered beam failure recovery (BFR) or a triggered consistent listen-before-talk (LBT) failure.  
Claim 17, see claim 7 for the rejection, Kung as modified discloses the UE of claim 11, wherein: 
the prioritizing the second UL grant over the second scheduling request is not based on a logical channel associated with triggering the second scheduling request.  
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al., US 2019/0289638, Hosseine et al., US 2020/0267700 and Babaei et al., US 2018/0324635 in view of Jiang et al., US 2021/0014880 (Cont. appl. PCT/CN2018/082005, Apr. 4, 2018). 
Claim 3, Kung as modified discloses the method of claim 1, wherein: 
but Kung, Hosseine and Babaei invention is silent on,  
the prioritizing the second UL grant over the second scheduling request comprises considering the second scheduling request to be a de-prioritized scheduling request.  
However, as Jiang discloses the prioritizing the second UL grant over the second scheduling request comprises considering the second scheduling request to be a de-prioritized scheduling request ([0217] determining that the PUCCH resource for transmitting the scheduling request by the user equipment overlaps with the UL-SCH resource and the user equipment is not configured with the preset function, the PUCCH for transmitting a scheduling request is de-prioritized).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kung, Hosseine and Babaei invention with Jiang invention to include the claimed limitation(s) so as to allow an UE to determine overlapping between the uplink grant and a scheduling request in order to de-prioritize the scheduling request.   
Claim 13, see claim 3 for the rejection, Kung as modified discloses the UE of claim 11, wherein: the prioritizing the second UL grant over the second scheduling request comprises considering the second scheduling request to be a de-prioritized scheduling request.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/           Primary Examiner, Art Unit 2647